     Case 3:20-cv-00822-LEK-ML Document 44 Filed 01/04/21 Page 1 of 13




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
YOUNG AMERICA’S FOUNDATION;
BINGHAMTON UNIVERSITY COLLEGE
REPUBLICANS; and JON LIZAK, President
of the College Republicans of Binghamton
University,

       Plaintiffs,

       v.

HARVEY STENGER, President of SUNY-
Binghamton, in his official and individual        Civil Action No. 3:20-cv-822 (LEK/ML)
capacities; BRIAN ROSE, Vice President for
Student Affairs of SUNY-Binghamton, in his
official and individual capacities; JOHN
PELLETIER, Chief of SUNY-Binghamton
UPD, in his official and individual capacities;
COLLEGE PROGRESSIVES, a student
organization at SUNY-Binghamton;
PROGRESSIVE LEADERS OF TOMORROW
(“PLOT”); STUDENT ASSOCIATION OF
BINGHAMTON UNIVERSITY,

       Defendants.



       PLAINTIFFS’ RESPONSE TO PRO SE AFFIDAVITS DENYING EFFECTIVE SERVICE




                                                  Andrew C. Hruska
                                                  King & Spalding LLP
                                                  1185 Avenue of the Americas
                                                  New York, NY 10036
                                                  (212) 556-2100
                                                  Bar Roll No. 701840
                                                  Attorney for Plaintiffs


                                                  January 4, 2021
          Case 3:20-cv-00822-LEK-ML Document 44 Filed 01/04/21 Page 2 of 13




                                                         TABLE OF CONTENTS

INTRODUCTION .................................................................................................................................1
I.    Plaintiffs completed proper service on Andrews and Friedman...............................................1
        A. Aviva Friedman .............................................................................................................. 2
        B. Masai Andrews ............................................................................................................... 3
II. Proper service on Andrews and Friedman constitutes proper service on PLOT. .....................5
III. This Court should rule in favor of Plaintiffs’ Motion for Default Judgment against
     PLOT. .......................................................................................................................................8
IV. Alternatively, this Court should authorize discovery in aid of service. ...................................9




                                                                        i
         Case 3:20-cv-00822-LEK-ML Document 44 Filed 01/04/21 Page 3 of 13




                                            TABLE OF AUTHORITIES

                                                                                                                       Page(s)

Cases

Klinghoffer v. S.N.C. Achille Lauro Ed Altri-Gestione Motonave Achille Lauro in
    Amministrazione Straordinaria,
    739 F. Supp. 854 (S.D.N.Y. 1990).........................................................................................5, 6

Estate of Ungar ex rel. Strachman v. Palestinian Authority,
   153 F. Supp. 2d 90 (D.R.I. 2001)...........................................................................................6, 7




                                                                ii
       Case 3:20-cv-00822-LEK-ML Document 44 Filed 01/04/21 Page 4 of 13




                                        INTRODUCTION
       Plaintiffs personally served Masai Andrews and Aviva Friedman more than three months

ago. Andrews and Friedman are known leaders and agents of Defendant Progressive Leaders of

Tomorrow (“PLOT”). Despite personally accepting service, both Andrews and Friedman ignored

this lawsuit and PLOT defaulted. On the eve of a hearing on Plaintiffs’ motion for default

judgment, they now lodge eleventh-hour objections falsely claiming that Plaintiffs never properly

served them and arguing that despite their activity on behalf of PLOT, this service should not

qualify as proper service on the Defendant. (Dkts 42 & 43).

       There is no credible dispute that Plaintiffs completed valid service of process on Andrews

and Friedman. This service constitutes valid service on PLOT because Andrews and Friedman

are both known in the local Binghamton community as leaders of PLOT and are authorized agents

of the organization. Moreover, PLOT was well aware of this lawsuit because Plaintiffs provided

notice to PLOT’s organizational email and Facebook page. Given PLOT’s continued refusal to

appear in this case despite repeated notice, we ask this Court to rule on the pending motion for

default judgment. Alternatively, we ask this Court to permit discovery to resolve any factual

disputes regarding service.

         I.    PLAINTIFFS COMPLETED PROPER SERVICE ON ANDREWS AND FRIEDMAN.

       As Plaintiffs explained in the September 18, 2020 status letter to Magistrate Lovric,

Plaintiffs completed valid service on Andrews and Friedman by hand-delivering a copy of the

summons and complaint to them as authorized agents of PLOT. (Dkt 21). Additionally, to further

ensure PLOT had adequate notice of the lawsuit against it, Plaintiffs emailed a copy of the

summons and complaint to Masai Andrews and to PLOT. On September 8 and 11, 2020, Plaintiffs

emailed the summons and complaint to Masai Andrews’ email address at the Office for People

with Developmental Disabilities (Dkt 21-6, pp. 19-20). That is the same email address that

Andrews used to respond to Plaintiffs’ November 19, 2020 email notifying him of the Motion for

Default Judgment. (See attached Exhibit A). On September 16, 2020, Plaintiffs emailed the

summons and complaint to PLOT’s listed email address (binghamton.plot@gmail.com). (Dkt. 21-


                                               1
       Case 3:20-cv-00822-LEK-ML Document 44 Filed 01/04/21 Page 5 of 13




1, p. 7). Plaintiffs also sent the group a direct message on Facebook the same day attaching the

summons and complaint. Facebook provided a “read receipt” indicating that someone operating

the group’s Facebook account viewed the direct message. (Dkt. 21-2, pp. 9-11).

       On October 20, 2020, Clerk of Court John Domurad certified that Plaintiffs properly served

Andrews and Friedman when he entered a default against PLOT and stated that “proof of proper

service for [PLOT] has been filed and that this party has not appeared in the action.” (Dkt. 37-13).

       Faced with the prospect of a default judgment against PLOT because their organization has

refused to appear, Andrews and Friedman now claim that Plaintiffs failed to properly serve them

with the summons and complaint. For the following reasons, this Court should find that Plaintiffs

have properly served both individuals and confirm the entry of the default judgment.

                   A. Aviva Friedman
       Plaintiffs completed in-person service on Aviva Friedman on September 5, 2020. (Dkt.

17). On that day, process server John Russell arrived at Friedman’s residence, 68 Pine Street, and

delivered a copy of the summons and complaint directly to Friedman. (See attached Exhibit B ¶¶

1-7). Russell knew that he served the summons and complaint to Friedman because he obtained a

publicly available photograph of her via the internet. (Id. ¶ 3). Russell also knew that he had

served Friedman because she confirmed her identity to Russell. (Id. ¶¶ 5-7). Russell knew that

68 Pine Street was her residence because a process serving agency provided him that information.

(Id. ¶ 2). Friedman acknowledged in her affidavit that 68 Pine Street is, in fact, her home residence.
(Dkt. 43 ¶ 17).

       Despite Russell’s testimony confirming service, Friedman denies that Russell delivered the

summons and complaint to her residence on September 5. Russell’s original affidavit of service,

Clerk Domurad’s entry of default against PLOT, and Russell’s supplemental affidavit attached to

this letter all contradict that denial. Friedman contends that Russell’s original affidavit “should

not be considered credible” because some of Russell’s descriptions “do not match” her. (Dkt 43

¶ 22). While Russell’s descriptions of Friedman’s race, height, and age do not match the exact



                                                  2
       Case 3:20-cv-00822-LEK-ML Document 44 Filed 01/04/21 Page 6 of 13




description in Friedman’s affidavit, Russell’s descriptions are reasonably accurate given that he

made his assessments based on a very brief encounter with Friedman. In addition, he verified her

appearance against a publicly available photograph and Friedman confirmed her identity to

Russell. (See attached Exhibit B ¶ 3).

       For those reasons, this Court should find that Plaintiffs have properly served Friedman.

                     B. Masai Andrews
       Plaintiffs completed in-person service on Masai Andrews on September 14, 2020, handing

him a copy of the summons and complaint at his place of business. (Dkt. 20). On that day, process

server Russell called Andrews’ place of business and asked if Andrews was available. (See

attached Exhibit B ¶ 14). The person who answered the phone said “yes” and transferred the call

to Andrews. (Id.). The person who received the transferred call confirmed that he was Masai

Andrews, and Russell informed Andrews that he had some legal documents that he needed to serve

on Andrews and would like to come to Andrews’ place of business. (Id. ¶ 15). After Andrews

agreed to look at the documents, Russell arrived at Andrews’ place of business and asked a person

at the front desk if he could speak with Andrews. (Id. ¶ 18). That person called Andrews to the

lobby. (Id. ¶ 18).

       Russell had a publicly available photograph of Andrews, and a person who matched that

photograph arrived shortly thereafter. (Id. ¶¶ 17-18). Russell again informed Andrews that he was

a process server and had legal documents to give Andrews. (Id. ¶ 19). Andrews took the
documents and quickly reviewed them. (Id.). After reviewing the documents, Andrews stated that

he had nothing to do with “PLOT” and was not sure why he had anything to do with the situation.

(Id.). While Andrews still had the legal documents in his hands, Russell stated that he was simply

the process server doing his job and did not need anything further from Andrews. (Id. ¶ 20).

       Russell has clarified in his supplemental affidavit that while his original affidavit of service

incorrectly listed 29 Glenwood Road as Andrews’ place of business, the correct address is 249

Glenwood Road and that he effected service on Andrews at that address. (Id. ¶¶ 12-13). Russell



                                                  3
       Case 3:20-cv-00822-LEK-ML Document 44 Filed 01/04/21 Page 7 of 13




knew that 249 Glenwood Road was Andrews’ place of business because a process serving agency

provided him that information. (Id. ¶ 11).

        Andrews now contends that Russell never delivered the summons and complaint to his

place of business. (Dkt. 42 ¶ 15). That bald assertion directly contradicts Russell’s credible

testimony that he personally served Andrews despite his refusal to “accept” the documents. Clerk

Domurad also certified that Plaintiffs served Andrews with his entry of default against PLOT on

October 20. (Dkt. 37-13).

        Andrews also claims that he received a “phishing” email at his work address on September

8, 2020, requesting that he provide the name of PLOT’s designated agent for service. (Dkt. 42 ¶

8 n.1). Andrews states that he did not respond because he “did not know the answer and using

work email for personal purposes is generally prohibited.” Andrews misconstrues the content of

that September 8 email by omitting that Plaintiffs attached a copy of the summons and complaint

to the email and asked if Andrews would agree to accept service on behalf of PLOT. (Dkt 21-6,

pp. 19-20). Andrews also ignores that Plaintiffs sent him a follow-up email on September 11

asking if he would agree to accept service via email or certified mail. (Id.).

        These emails provided actual notice to Andrews of the lawsuit against PLOT and

demonstrate Plaintiffs’ efforts to provide PLOT notice by every available means. Further, the

email to Andrews provided him actual notice that Plaintiffs considered him to be an authorized

agent of PLOT.

        Andrews used his business email address to respond to Plaintiffs’ November 19, 2020

email alerting him of the motion for default judgment against PLOT, which Plaintiffs provided in

addition to a mailed copy of the papers. (See attached Exhibit A). While Andrews initially ignored

Plaintiffs’ first two emails to the same address, he apparently could not ignore the third when faced

with a substantial default judgment against PLOT. The Court should not reward Andrews or PLOT

for their prior attempts to evade this suit.




                                                 4
          Case 3:20-cv-00822-LEK-ML Document 44 Filed 01/04/21 Page 8 of 13




             II.   PROPER SERVICE ON        ANDREWS AND FRIEDMAN CONSTITUTES PROPER SERVICE
                   ON PLOT.

           By properly serving Andrews and Friedman, Plaintiffs have completed proper service on

PLOT, which is an unincorporated association, described by both Andrews and Friedman as a

“Community Group.” (Dkt. 42 ¶¶ 21-26; Dkt. 43 ¶¶ 35-40). An unincorporated association is

defined as a “group of persons formed voluntarily without a charter for the purpose of promoting

a common enterprise or objective.” Klinghoffer v. S.N.C. Achille Lauro Ed Altri-Gestione

Motonave Achille Lauro in Amministrazione Straordinaria, 739 F. Supp. 854, 858 (S.D.N.Y.

1990), vacated on other grounds by 937 F.2d 44 (2d Cir. 1991). In Klinghoffer, the court found
that the Palestine Liberation Organization (PLO) was an unincorporated association because it was

a group composed of individuals, without a legal identity apart from its membership, acting for

the common purpose of restoring the rights of the Palestinian people. 739 F. Supp. at 858.

           PLOT similarly is a group composed of individuals, without a legal identity apart from its

membership, who act for the purpose of promoting common objectives. For example, PLOT

describes itself as a “collective of advocates, artists, and agitators organizing around issues of race,

class, gender, and state violence through an anti-capitalist lens. . . . PLOT has grown into an

independent, multi-generational entity” that is not “formally affiliated with any established

organizations, although we frequently collaborate with various groups and individuals when our

objectives align.”1 To further its common enterprise and objectives, PLOT “host[s] bi-weekly

public meetings to coordinate our efforts, gauge our progress, check in on members, and practice

fostering safe, healthy, and inclusive environments.”2

           While PLOT enjoys the benefits of a common enterprise that organizes and acts in pursuit

of shared objectives, it also goes to great lengths to evade legal process by masking the identities

of its members and – when it suits it to do so – pretending it has no leadership. For example,

Friedman, who is an elected member of the Binghamton City Council, confirmed in a Facebook

post on October 16, 2019 that she is a member of PLOT “as much as one can be [a member] of a

1
    See PLOT Website, last accessed on December 28, 2020, https://binghamtonplot.wixsite.com/home/about.
2
    Id.


                                                        5
       Case 3:20-cv-00822-LEK-ML Document 44 Filed 01/04/21 Page 9 of 13




group that has no formal hierarchy or roster.” (Dkt. 21-4, p. 15). In a June 19, 2020 Facebook

post, Andrews, acting through his pseudonym “Roderick Douglass” – which he does not deny in

his affidavit – claimed that “PLOT is not even an actual org. And PLOT doesn’t speak for the

community. PLOT amplifies the community.” (See attached Exhibit C).

       In another Facebook post on November 21, Andrews acknowledged being named in

“several pending civil suits” while simultaneously scoffing at the legal process and highlighting

the fact that he conceals his true identity. Andrews stated: “Like, judges be spending their

afternoons sifting through screenshots of my Facebook posts to determine if I’m one individual or

many, and if my true identity can be ascertained from snazzy one-liners.” Andrews ended the post

with the hashtags “#WasteTheirTime2020 #SueMe #Please”. (See attached Exhibit D).

       Because groups like PLOT do not have a legal identity apart from their members, service

on unincorporated associations in federal question cases is “not limited to titled officials of the

association or those expressly authorized to accept service. ‘Generally, service is sufficient when

made upon an individual who stands in such a position as to render it fair, reasonable and just to

imply the authority on his part to receive service.’” Klinghoffer, 739 F. Supp. at 867 (collecting

cases) (some internal quotations omitted).

       In Estate of Ungar ex rel. Strachman v. Palestinian Authority, for example, the court found

that it was fair, reasonable, and just to imply that an individual was authorized to receive service

on behalf of the PLO and Palestinian Authority (PA) because he was a senior representative of the

PLO and PA’s Observer Mission to the United Nations and participated as a guest speaker “to

present the views of Palestine to the interested public.” 153 F. Supp. 2d 76, 90 (D.R.I. 2001).

       Here, Andrews and Friedman are both leaders of PLOT. Friedman is an elected member

of the Binghamton City Council and confirmed that she is a member of PLOT in a public Facebook

post on October 16, 2019.      (Dkt. 21-4, p. 15).     Local press has also covered Friedman’s

participation as a featured speaker at PLOT protests. For example, the Binghamton University

paper, Pipe Dream, covered a speech on “racism and inequality” that Friedman gave at a PLOT

protest in October 2018. (See attached Exhibit E). Because Friedman is an elected leader in the


                                                 6
      Case 3:20-cv-00822-LEK-ML Document 44 Filed 01/04/21 Page 10 of 13




local political community, has confirmed her membership in PLOT, and has led PLOT protests as

a featured speaker on issues that are core to PLOT’s purpose, it is fair and just to infer that she has

the authority to receive service on behalf of PLOT.

       Andrews is also a leader of PLOT. According to the attached affidavit of Binghamton

Mayor Richard David, Andrews is known in the local Binghamton community as a leader of

PLOT. (See attached Exhibit F ¶ 3). According to David, several incidents demonstrate Andrews’

leadership in the organization:

           a) In October 2019, Andrews was arrested in Binghamton for leading a PLOT group
              that illegally disrupted a city parade. Andrews stood in the middle of the parade
              route while shouting his message through a megaphone. At one point, he led other
              protesters in a chant of “No justice, no peace.” (Id. ¶ 4).
           b) On about November 7, 2019, David attended a public PLOT meeting at the Broome
              County Public Library. Before the meeting began, Andrews walked up to the
              microphone to address the seated audience and informed them that the meeting
              would begin shortly. However, Andrews told the audience that David was seated
              in the back of the room and would not be welcome to stay. It was evident to David
              from this interaction that Andrews was one of the people leading the PLOT meeting
              that night. (Id. ¶ 5).
           c) David, who works at City Hall, has witnessed Andrews leading PLOT protests
              outside of City Hall on multiple occasions. (Id. ¶ 6).
       Additionally, Andrews is a primary organizer for PLOT on social media. According to

David, it is well-known in the Binghamton community that Andrews operates on social media

under the pseudonym “Roderick Douglass.” (Id. ¶ 7). Open source research shows that Andrews

uses his “Roderick Douglass” pseudonym to call for PLOT volunteers. For example, a January

21, 2020 Facebook post states that one way to help is to “Volunteer: PLOT always needs physical

and creative labor.” He also encourages people to “[c]ome to PLOT’s free community events”

and to donate money through PLOT’s PayPal account. (See attached Exhibit G). Andrews has

also used his “Roderick Douglass” Facebook account to post press releases on behalf of PLOT

(Dkt. 21-10, pp. 32-33) and has asked his followers to donate to PLOT causes like the “PLOT:

Bystander Intervention Training” which is designed to train PLOT members to obstruct law

enforcement action. (Dkt. 21-11, pp. 36-39). While Andrews attempts to distance himself from




                                                  7
      Case 3:20-cv-00822-LEK-ML Document 44 Filed 01/04/21 Page 11 of 13




PLOT’s Facebook account in his affidavit (Dkt. 42 ¶¶ 23-25), his purported lack of control over

that account is meaningless because he uses his own Facebook account to organize for PLOT.

       Andrews’ role as a PLOT protest leader is also evident from his November 18, 2019

Facebook post regarding the Dr. Laffer Event at Binghamton University that Defendant PLOT

helped shut down. Speaking again through his “Roderick Douglass” Facebook profile, Andrews

stated: “Students successfully shut down the Trump lecture scheduled tonight at BU, and then

rallied (LOUDLY) inside and out. However, two of our people were arrested—one student and

one community member. Both well known.” (See attached Exhibit H). Andrews notes that their

court date will likely be December 3 at 9 a.m. and asks his followers to “SAVE THE DATE”

because “we’re sure as fuck gonna support them. More details to come.” In this post, Andrews

claims ownership of these actions – “our people” and “we’re sure as fuck gonna support them” –

reinforcing the obvious conclusion that he speaks on behalf of PLOT. Andrews also offers his

advice to protesters that he believes will prevent them from getting arrested and protect them from

police violence in the event they are arrested. (Id.).

       Because Andrews is known in the local Binghamton community as a PLOT leader and

because he organizes and fundraises for the group on social media, it is fair and just to infer that

Andrews is authorized to receive service on behalf of PLOT.

          III.   THIS COURT SHOULD RULE IN FAVOR OF PLAINTIFFS’ MOTION FOR DEFAULT
                 JUDGMENT AGAINST PLOT.

       PLOT was properly served via Andrews and Friedman and was additionally made aware

of this lawsuit through electronic communications to its email and social media accounts. Despite

these efforts, it knowingly defaulted. It now belatedly seeks to evade this Court’s jurisdiction

through untimely and inaccurate affidavits from PLOT members who personally received service

of this suit months ago.

       These facts notwithstanding, Plaintiffs have further reason to believe that PLOT has actual

notice of the lawsuit against it. On September 21, 2020, during discussions with opposing counsel

regarding a case management plan, counsel for the Binghamton University Student Association,


                                                  8
      Case 3:20-cv-00822-LEK-ML Document 44 Filed 01/04/21 Page 12 of 13




Thomas Saitta, informed Plaintiffs: “I spoke to someone involved with Plot, and I believe they

are going to consult with counsel.” (See attached Exhibit I). Plaintiffs have not heard anything

further regarding whether PLOT retained counsel, but this email from opposing counsel is a clear

indication that PLOT is actively trying to deceive the Court and evade the legal process.

       PLOT’s contemptuous refusal to appear in this action shows that the group believes its

goals and actions are above the law. Without sufficient deterrence, PLOT is likely to continue

violating the rights of Plaintiffs and others, and it will continue evading this Court’s authority and

the legal process.

          IV.   ALTERNATIVELY, THIS COURT SHOULD AUTHORIZE DISCOVERY REGARDING
                SERVICE.

       To the extent the Court believes there are still factual issues to resolve regarding who is an

authorized agent for PLOT, Plaintiffs request discovery to determine that fact. Plaintiffs have a

reasonable basis to believe that limited discovery would reveal (i) additional information

demonstrating that Andrews and Friedman are leaders and agents of PLOT, and (ii) additional

individuals who could fairly be considered agents of PLOT for service. Plaintiffs would request

discovery of numerous areas, including:

           a) Documents and information regarding PLOT’s webpage provider, who could

                provide names of any PLOT contacts who pay for the webpage or are responsible

                for maintaining the webpage. If PLOT does not have a webpage provider, we

                would request discovery of the contact person who maintains PLOT’s webpage;

           b) Documents and information regarding who created and maintains PLOT’s PayPal

                account, through which the organization accepts donations;

           c) Documents and information regarding the community center space where PLOT

                holds bi-weekly meetings;

           d) Documents and information showing PLOT member lists and PLOT e-mail

                distribution lists, including e-mails from PLOT’s gmail account;




                                                  9
Case 3:20-cv-00822-LEK-ML Document 44 Filed 01/04/21 Page 13 of 13




   e) Documents and information regarding PLOT’s protests, including names of

      organizers and video recordings of the protests; and

   f) Depositions of Andrews and Friedman to explore their involvement with PLOT.


                                           Respectfully Submitted,


                                           /s/ Andrew C. Hruska
                                           Andrew C. Hruska
                                           King & Spalding LLP
                                           1185 Avenue of the Americas
                                           New York, NY 10036
                                           (212) 556-2100
                                           Bar Roll No. 701840
                                           Attorney for Plaintiffs




                                      10
